Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
This is in response to applicant’s filing date of July 31, 2018. Claims 1-25 are currently pending.
                                                                  Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application CN201710841330.7 filed on September 18, 2017.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                       Rejection of Claims – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                 In claims 2 and 14 the term “ambiguous” is unclear and the specification does not provide guidance for determining what is considered an  ambiguity when determining motion information from point cloud data.  Correction is required.
                 Claims 3-12 and 15-24 are rejected since these claims incorporate the deficiency of claims 2 and 14.
                  In claim 16, the term “comprisesr” should be changed to “comprises”.

                                      Rejection of Claims – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 

Claims 1-25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Held et al (US-20150363940-A1) (“Held”).
      As per claim 1, Held discloses a method for generating obstacle motion information for an autonomous vehicle (Figure 4), the autonomous vehicle equipped with a lidar (Figure 2) comprising:
 acquiring an obstacle point cloud in a current frame and the obstacle point cloud in a reference frame characterizing a target obstacle with to-be-generated motion information (Held at Para. [0100] which discloses a “3D point cloud for object tracking simulations is obtained with a Velodyne HDL-64E S2 LIDAR mounted on a vehicle.”), wherein the obstacle point cloud in the current frame is obtained based on a current laser point cloud frame collected by the lidar (Held at Para. [0102] which discloses “the current frame's point cloud is downsampled to no more than 150 points”.), and the obstacle point cloud in the reference frame is obtained based on a laser point cloud characterizing the target obstacle in a preset number of laser point cloud frames prior to the current laser point cloud frame collected by the lidar (Held at Para. [0063] which discloses “a point-cloud based segmentation and data association algorithm can be used as a pre-processing step, which can segment objects from the background into clusters and associate these object clusters between successive time frames. The tracking method can then estimate the velocity of each of the pre-segmented tracked objects.”);
calculating a first observed displacement of the target obstacle corresponding to a first observed displacement amount in each of M first observed displacement amounts based on the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame (Held at Para. [0064] which discloses “position state variable thus measures how far this object has moved since the previous observation.”);
 determining motion information of the target obstacle corresponding to the first observed displacement amount in the each of the M first observed displacement amounts based on M first observed displacements obtained through calculation and a sampling period of the lidar (Held at Para. [0119] which discloses “ADH tracker takes about 0.64 ms per object per frame, whereas the simulated multi-resolution tracker takes 14.5 ms per object per frame, or a 24 times reduction in speed.”);
 determining observed motion information of the target obstacle in accordance with a kinematic rule or a statistical rule based on the determined M types of motion information and historical motion information of the target obstacle (Held at Para. [0073] which discloses statistical rule like “Dynamic Bayesian Network described above can be used to track moving objects and estimate their velocity.” Further, Para. [0083] discloses kinematic rule in the form of “motion model can be incorporated into the tracker. In several embodiments, adding a motion model significantly improves tracking performance.”); and
 generating current motion information of the target obstacle using a preset filtering algorithm with the motion information of the target obstacle as a state variable, and the observed motion information as an observed amount (Held at Para. [0109] which discloses using an iterative closest point motion model with “a Kalman filter makes the method much more robust to failures of ICP … tracked object”.).  
As per claim 2, Held discloses a method for generating obstacle motion information, the method further comprises:
 determining whether the determined M types of motion information are ambiguous based on the determined M types of motion information and the historical motion information of the target obstacle (Held at Para. [0105] which discloses “the tracked object is segmented together with another object as this can lead to an ambiguity about the correct ground-truth alignment. Therefore, 7% of the simulated initial tracks are filtered out based on segmentation issues”.); and
  the determining observed motion information of the target obstacle in accordance with a kinematic rule or a statistical rule based on the determined M types of motion information and historical motion information of the target obstacle (Held at Para. [0073] which discloses statistical rule like “Dynamic Bayesian Network described above can be used to track moving objects and estimate their velocity.” Further, Para. [0083] discloses kinematic rule in the form of “motion model can be incorporated into the tracker. In several embodiments, adding a motion model significantly improves tracking performance.”) comprises:
 determining the observed motion information of the target obstacle in accordance with the kinematic rule or the statistical rule based on the determined M types of motion information and the historical motion information of the target obstacle in response to determining the determined M types of motion information being not ambiguous (Held at Para. [0129] which discloses “effects can be disambiguated by looking at the result of the simulated method with and without the use of a motion model”.).  
As per claim 3, Held discloses a method for generating obstacle motion information comprises:
  determining, for each type of motion information in the determined M types of motion information, a residual vector between the motion information and motion information of the target obstacle in a last cycle (Held at Para. [0104] which discloses “the relative motion of nearby objects will vary based on their distance to the ego vehicle. These two effects can combine to produce a range of relative velocities for the different vehicles in the simulated test set”.);
 determining a residual vector with a minimum modulus in the M residual vectors obtained through calculation as a first minimum residual vector (Held at Para. [0103] which discloses “the simulated tracker logs velocity, the ground-truth relative velocity of a parked vehicle in this local reference frame can be computed to the precision of simulated tracking velocity estimates. Furthermore, each car is driven past, the viewpoint and occlusions can change over time, which enables evaluation of the simulators response to many real-world challenges associated with tracking.” The relative velocity of Held is the within the definition of the claimed residual vector which defined in Para. [0008] of the instant application as a value between motion information and motion information of the target obstacle.);
determining the determined M types of motion information being not ambiguous in response to the modulus of the first minimum residual vector being less than a first preset modulus threshold (Held at Para. [0053] which discloses “a point-cloud based segmentation can be used to generate segmented objects within the Dynamic Bayesian Network model. The model can then be coarsely divided and subsections can be sampled at a higher resolution to globally explore the space in real time.” Further, Para. [0105] discloses that undersegmentation produces ambiguous results.); and
 determining the determined M types of motion information being ambiguous in response to the modulus of the first minimum residual vector being greater than or equal to the first preset modulus threshold (Held at Para. [0105] which discloses that when  the number of segmentations are less than a certain  value then a track object is likely  “segmented together with another object [which then leads] to an ambiguity about the correct ground-truth alignment”.).  
As per claim 4, Held discloses a method for generating obstacle motion information, further comprising:
 determining, for each type of motion information in the determined M types of motion information, a residual vector between the motion information and motion information of the target obstacle in a last cycle (Held at Para. [0057] which discloses that motion or “velocity of the tracked car can be determined by identifying a common point on the car in each of the two captures images 100, 102 and determining the motion of the image during the elapsed time.”) ;
calculating an average vector of the determined M residual vectors (Held at Para. [0062] discloses that “the estimated velocity can be returned to the tracker controller as a mean” of the relative velocity.);
 determining a residual vector with a minimum modulus of a vector difference from the average vector obtained through calculation in the determined M residual vectors as a second minimum residual vector (Held at Para. [0097] which minimizes the square of the difference of the motions/velocities to minimize the errors and Para. [0096] which discloses “tracker can return information about the tracked object's velocity in any format, as requested by the planner or some other component of the system. For example, to minimize the RMS error, the mean of the posterior can be returned.”);
  determining the determined M types of motion information being not ambiguous in response to the modulus of the second minimum residual vector being less than a second preset modulus threshold (Held Para. [0105] which discloses that “the tracked object is segmented together with another object as this can lead to an ambiguity about the correct ground-truth alignment. Therefore, 7% of the simulated initial tracks are filtered out based on segmentation issues”.); and
 determining the determined M types of motion information being ambiguous in response to the modulus of the second minimum residual vector being greater than or equal to the second preset modulus threshold (held at Para. [0089] which discloses that if “an end condition 708 has not been met, the probability of velocities are once again calculated 704, but for the subdivided cells. Those cells 
As per claim 5, Held discloses a method for generating obstacle motion information wherein a residual vector between the motion information and motion information of the target obstacle in a last cycle comprises:
 determining, for each type of motion information in the determined M types of motion information, a differential vector between the motion information and the motion information of the target obstacle in the last cycle as the residual vector between the motion information and the motion information of the target obstacle in the last cycle (Held at Para. [0075] which discloses “the previous points z.sub.t-1 can be shifted by the proposed velocity x.sub.t to obtain the shifted points z.sub.t-1. Then, for each point z.sub.j in the current frame, the corresponding nearest shifted point z.sub.iε z.sub.t-1 can be found. Given these correspondences, the measurement model can then be calculated using equation 11.”).  
As per claim 6, Held discloses a method for generating obstacle motion information, wherein the determining, for each type of motion information in the determined M types of motion information, a residual vector between the motion information and motion information of the target obstacle in a last cycle comprises:
 executing for each type of motion information in the determined M types of motion information (Held at Para. [0062] discloses “velocity can be estimated in a manner similar to pseudocode for a process for annealed histogram distribution”.):
generating estimated motion information of the target obstacle using the preset filtering algorithm with the motion information of the target obstacle as a state variable, and the motion information as an observed amount (Held at Para. [0107] which discloses “Kalman filter can be evaluated with a measurement model given by the centroid of the tracked points. Because of its speed and ease of implementation, this is a popular method”.); and
 determining a differential vector between the generated estimated motion information and the motion information of the target obstacle in the last cycle as the residual vector between the motion information and the motion information of the target obstacle in the last cycle (Held at Para. [0127] which discloses “RMS Error as a function of the number of frames, viewed from 0 to 15 frames to more closely see the accuracy when initially tracking an object. Note that an object's velocity can only begin to be estimated after it can be seen for at least 2 frames.”).  
As per claim 7, Held discloses a method for generating obstacle motion information, further comprising:
 calculating a second observed displacement of the target obstacle corresponding to a second observed displacement amount in each of N second observed displacement amounts based on the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame in response to determining the determined M types of motion information being ambiguous (Held Para. [0105] which discloses that “the tracked object is segmented together with another object as this can lead to an ambiguity about the correct ground-truth , wherein the calculation amount of the second observed displacement amount in the each of the N second observed displacement amounts is greater than the calculation amount of the first observed displacement amount in the each of the M first observed displacement amounts (Held at Para. [0105] which discloses that when  the number of segmentations are less than a certain  value then a track object is likely  “segmented together with another object [which then leads] to an ambiguity about the correct ground-truth alignment”.);
 determining motion information of the target obstacle corresponding to the second observed displacement amount in the each of the N second observed displacement amounts based on N second observed displacements obtained through calculation and the sampling period of the lidar (Held at Para. [0085] which discloses “discretization of the measurement grid can be set equal to the state-space sampling resolution as described in detail below.” Further, in Para. [0100] which discloses “3D point cloud for object tracking simulations is obtained with a Velodyne HDL-64E S2 LIDAR mounted on a vehicle. The Velodyne has 64 beams that rotate at 10 Hz, returning 130,000 points per 360 degree rotation over a vertical range of 26.8 degrees.”); and
 determining the observed motion information of the target obstacle in accordance with the kinematic rule or the statistical rule based on the determined N types of motion information, the determined M types of motion information and the historical motion information of the target obstacle (Held at Para. [0050] which discloses “systems and methods for estimating velocities of 
As per claim 8, Held discloses a method for generating obstacle motion information, wherein the method further comprises:
 determining whether the modulus of a residual vector between the observed motion information and the motion information of the target obstacle in the last cycle is greater than a third preset modulus threshold (Held at Para. [0104] which discloses “When the ego vehicle rotates, the relative motion of nearby objects will vary based on their distance to the ego vehicle. These two effects can combine to produce a range of relative velocities for the different vehicles in the simulated test set, as shown in FIG. 10B.”); and
 updating the observed motion information using motion information obtained through multiplying the observed motion information by a first ratio in response to determining the modulus of the residual vector between the observed motion information and the motion information of the target obstacle in the last cycle being greater than the third preset modulus threshold (Held at Para. [0063] which discloses “grid of cells can then subdivided to refine the distribution. Over time, the distribution becomes increasingly accurate. After the desired runtime or tracking resolution, the tracker can be stopped, at which point the current posterior distribution over velocities can be returned.”), wherein the first ratio is obtained through dividing the third preset modulus threshold by the modulus of the residual vector between the observed motion information and the motion information of the target obstacle in the last cycle (Held Para. [0104] which discloses “FIG. 10B, which illustrates a distribution of relative velocities of vehicles in a simulated test set with linear velocities on the left and angular velocities on the right.”).  
As per claim 9, Held discloses a method for generating obstacle motion information, wherein the generating current motion information of the target obstacle using a preset filtering algorithm comprises:
 adjusting a filtering parameter in the preset filtering algorithm based on a similarity between the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame (Held at Para [0107] which discloses a “Kalman filter can be evaluated with a measurement model given by the centroid of the tracked points. Because of its speed and ease of implementation, this is a popular method.”); and
 generating current motion information of the target obstacle using the preset filtering algorithm with the adjusted filtering parameter with the motion information of the target obstacle as a state variable (Held Para. [0064] discloses “object tracking can estimate the motion of objects, the position state variable x.sub.t,p can measure the change in position relative to the last observation.”), and the observed motion information as an observed amount (Held at Para. [0064] which discloses “after each observation the origin of the coordinate system can be set to a location at the centroid of the previous observation. The position state variable thus measures how far this object has moved since the previous observation.”).  

speed information, or acceleration information (Held at Para. [0063] discloses “tracking method can then estimate the velocity of each of the pre-segmented tracked objects.” Further Para. [0110] which discloses “analysis of why this occurs reveals that this method performs well when the tracked object is moving at a relatively constant velocity, but it performs poorly when the object is quickly accelerating or decelerating.”).  
As per claim 11, Held discloses a method for generating obstacle motion information:
 an observed center displacement amount, an observed gravity center displacement amount, an observed edge center displacement amount, or an observed corner displacement amount (Held at Para. [0050] “objects being tracked may not be uniform and can have differences such as varied shape, varied size, and/or varied distance from the camera.”).  
As per claim 12, Held discloses a method for generating obstacle motion information, wherein the N second observed displacement amounts comprise an observed surface displacement amount (Held at Para. [0052] which discloses “3D shape information in the Dynamic Bayesian Network model can include both a calculated surface of the 3D object and sensor measurements of the object. These values can be different because of inherent noise in sensor measurements, and the use of both values can decrease some of the effects of the sensor noise on real time object tracking velocity calculations.”).  

 at least one processor (Held at Figure 3 and at Para. [0060] discloses “at least one processor 302”.); and
 a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Held at Para. [0060] discloses “Memory 306 can include software including a velocity tracker application 308 as well as storage for parameters including state space 310, tracked objects 312, a grid of cells 314, and probabilities 316.”), the operations comprising:
 acquiring an obstacle point cloud in a current frame and the obstacle point cloud in a reference frame characterizing a target obstacle with to-be-generated motion information (Held at Para. [0100] which discloses a “3D point cloud for object tracking simulations is obtained with a Velodyne HDL-64E S2 LIDAR mounted on a vehicle.”), wherein the obstacle point cloud in the current frame is obtained based on a current laser point cloud frame collected by the lidar (Held at Para. [0102] which discloses “the current frame's point cloud is downsampled to no more than 150 points”.), and the obstacle point cloud in the reference frame is obtained based on a laser point cloud characterizing the target obstacle in a preset number of laser point cloud frames prior to the current laser point cloud frame collected by the lidar (Held at Para. [0063] which discloses “a point-cloud based segmentation and data association algorithm can be used as a pre-processing step, which can segment objects from the background into 
 calculating a first observed displacement of the target obstacle corresponding to a first observed displacement amount in each of M first observed displacement amounts based on the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame (Held at Para. [0064] which discloses “position state variable thus measures how far this object has moved since the previous observation.”);
 determining motion information of the target obstacle corresponding to the first observed displacement amount in the each of the M first observed displacement amounts based on M first observed displacements obtained through calculation and a sampling period of the lidar (Held at Para. [0119] which discloses “ADH tracker takes about 0.64 ms per object per frame, whereas the simulated multi-resolution tracker takes 14.5 ms per object per frame, or a 24 times reduction in speed.”);
 determining observed motion information of the target obstacle in accordance with a kinematic rule or a statistical rule based on the determined M types of motion information and historical motion information of the target obstacle (Held at Para. [0073] which discloses statistical rule like “Dynamic Bayesian Network described above can be used to track moving objects and estimate their velocity.” Further, Para. [0083] discloses kinematic rule in the form of “motion 
 generating current motion information of the target obstacle using a preset filtering algorithm with the motion information of the target obstacle as a state variable, and the observed motion information as an observed amount (Held at Para. [0109] which discloses using an iterative closest point motion model with “a Kalman filter makes the method much more robust to failures of ICP … tracked object”.).  
As per claim 14, Held discloses an apparatus, wherein the operations further comprise:
 determining whether the determined M types of motion information are ambiguous based on the determined M types of motion information and the historical motion information of the target obstacle (Held at Para. [0105] which discloses “the tracked object is segmented together with another object as this can lead to an ambiguity about the correct ground-truth alignment. Therefore, 7% of the simulated initial tracks are filtered out based on segmentation issues”.); and
  the determining observed motion information of the target obstacle in accordance with a kinematic rule or a statistical rule based on the determined M types of motion information and historical motion information of the target obstacle (Held at Para. [0073] which discloses statistical rule like “Dynamic Bayesian Network described above can be used to track moving objects and estimate their velocity.” Further, Para. [0083] discloses kinematic rule in the form of “motion  comprises:
 determining the observed motion information of the target obstacle in accordance with the kinematic rule or the statistical rule based on the determined M types of motion information and the historical motion information of the target obstacle in response to determining the determined M types of motion information being not ambiguous (Held at Para. [0129] which discloses “effects can be disambiguated by looking at the result of the simulated method with and without the use of a motion model”.).  
As per claim 15, Held discloses an apparatus, wherein motion information of the target obstacle comprises:
 determining, for each type of motion information in the determined M types of motion information, a residual vector between the motion information and motion information of the target obstacle in a last cycle (Held at Para. [0104] which discloses “the relative motion of nearby objects will vary based on their distance to the ego vehicle. These two effects can combine to produce a range of relative velocities for the different vehicles in the simulated test set”.);
 determining a residual vector with a minimum modulus in the M residual vectors obtained through calculation as a first minimum residual vector (Held at Para. [0103] which discloses “the simulated tracker logs velocity, the ground-truth relative velocity of a parked vehicle in this local reference frame can be computed to the precision of simulated tracking velocity estimates. Furthermore, each car is driven past, the viewpoint and occlusions can change over time, which enables 
  determining the determined M types of motion information being not ambiguous in response to the modulus of the first minimum residual vector being less than a first preset modulus threshold (Held at Para. [0053] which discloses “a point-cloud based segmentation can be used to generate segmented objects within the Dynamic Bayesian Network model. The model can then be coarsely divided and subsections can be sampled at a higher resolution to globally explore the space in real time.” Further, Para. [0105] discloses that undersegmentation produces ambiguous results.); and
 determining the determined M types of motion information being ambiguous in response to the modulus of the first minimum residual vector being greater than or equal to the first preset modulus threshold (Held at Para. [0105] which discloses that when  the number of segmentations are less than a certain  value then a track object is likely  “segmented together with another object [which then leads] to an ambiguity about the correct ground-truth alignment”.).  
As per claim 16, Held discloses an apparatus, wherein the historical motion information of the target obstacle comprises:
determining, for each type of motion information in the determined M types of motion information, a residual vector between the motion information and motion information of the target obstacle in a last cycle (Held at Para. [0057] 
 calculating an average vector of the determined M residual vectors (Held at Para. [0062] discloses that “the estimated velocity can be returned to the tracker controller as a mean” of the relative velocity.);
 determining a residual vector with a minimum modulus of a vector difference from the average vector obtained through calculation in the determined M residual vectors as a second minimum residual vector (Held at Para. [0097] which minimizes the square of the difference of the motions/velocities to minimize the errors and Para. [0096] which discloses “tracker can return information about the tracked object's velocity in any format, as requested by the planner or some other component of the system. For example, to minimize the RMS error, the mean of the posterior can be returned.”);
  determining the determined M types of motion information being not ambiguous in response to the modulus of the second minimum residual vector being less than a second preset modulus threshold (Held Para. [0105] which discloses that “the tracked object is segmented together with another object as this can lead to an ambiguity about the correct ground-truth alignment. Therefore, 7% of the simulated initial tracks are filtered out based on segmentation issues”.); and
 determining the determined M types of motion information being ambiguous in response to the modulus of the second minimum residual vector being greater than or equal to the second preset modulus threshold (held at Para. 
As per claim 17, Held discloses an apparatus, wherein motion information of the target obstacle in a last cycle comprises:
  determining, for each type of motion information in the determined M types of motion information, a differential vector between the motion information and the motion information of the target obstacle in the last cycle as the residual vector between the motion information and the motion information of the target obstacle in the last cycle (Held at Para. [0075] which discloses “the previous points z.sub.t-1 can be shifted by the proposed velocity x.sub.t to obtain the shifted points z.sub.t-1. Then, for each point z.sub.j in the current frame, the corresponding nearest shifted point z.sub.iε z.sub.t-1 can be found. Given these correspondences, the measurement model can then be calculated using equation 11.”).  
As per claim 18, Held discloses an apparatus, wherein motion information of the target obstacle in a last cycle comprises:
 executing for each type of motion information in the determined M types of motion information (Held at Para. [0062] discloses “velocity can be estimated in a manner similar to pseudocode for a process for annealed histogram distribution”.):
 generating estimated motion information of the target obstacle using the preset filtering algorithm with the motion information of the target obstacle as a state variable, and the motion information as an observed amount (Held at Para. [0107] which discloses “Kalman filter can be evaluated with a measurement model given by the centroid of the tracked points. Because of its speed and ease of implementation, this is a popular method”.); and
 determining a differential vector between the generated estimated motion information and the motion information of the target obstacle in the last cycle as the residual vector between the motion information and the motion information of the target obstacle in the last cycle (Held at Para. [0127] which discloses “RMS Error as a function of the number of frames, viewed from 0 to 15 frames to more closely see the accuracy when initially tracking an object. Note that an object's velocity can only begin to be estimated after it can be seen for at least 2 frames.”).  
As per claim 19, Held discloses an apparatus, wherein the operations further comprise:
 calculating a second observed displacement of the target obstacle corresponding to a second observed displacement amount in each of N second observed displacement amounts based on the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame in response to determining the determined M types of motion information being ambiguous (Held Para. [0105] which discloses that “the tracked object is segmented together with another object as this can lead to an ambiguity about the correct ground-truth alignment. Therefore, 7% of the simulated initial tracks are filtered out based on segmentation issues”.), wherein the calculation amount of the second observed displacement amount in the each of the N second observed displacement amounts is greater than the calculation amount of the first observed displacement amount in the each of the M first observed displacement amounts (Held at Para. [0105] which discloses that when  the number of segmentations are less than a certain  value then a track object is likely  “segmented together with another object [which then leads] to an ambiguity about the correct ground-truth alignment”.);
 determining motion information of the target obstacle corresponding to the second observed displacement amount in the each of the N second observed displacement amounts based on N second observed displacements obtained through calculation and the sampling period of the lidar (Held at Para. [0085] which discloses “discretization of the measurement grid can be set equal to the state-space sampling resolution as described in detail below.” Further, in Para. [0100] which discloses “3D point cloud for object tracking simulations is obtained with a Velodyne HDL-64E S2 LIDAR mounted on a vehicle. The Velodyne has 64 beams that rotate at 10 Hz, returning 130,000 points per 360 degree rotation over a vertical range of 26.8 degrees.”); and
 determining the observed motion information of the target obstacle in accordance with the kinematic rule or the statistical rule based on the determined N types of motion information, the determined M types of motion information and the historical motion information of the target obstacle (Held at Para. [0050] which discloses “systems and methods for estimating velocities of tracked objects using location history and motion models in accordance with embodiments of the invention are illustrated. Real time object tracking can be a 
As per claim 20, Held discloses an apparatus, wherein the operations further comprise:
 determining whether the modulus of a residual vector between the observed motion information and the motion information of the target obstacle in the last cycle is greater than a third preset modulus threshold (Held at Para. [0104] which discloses “When the ego vehicle rotates, the relative motion of nearby objects will vary based on their distance to the ego vehicle. These two effects can combine to produce a range of relative velocities for the different vehicles in the simulated test set, as shown in FIG. 10B.”); and
 updating the observed motion information using motion information obtained through multiplying the observed motion information by a first ratio in response to determining the modulus of the residual vector between the observed motion information and the motion information of the target obstacle in the last cycle being greater than the third preset modulus threshold (Held at Para. [0063] which discloses “grid of cells can then subdivided to refine the distribution. Over time, the distribution becomes increasingly accurate. After the desired runtime or tracking resolution, the tracker can be stopped, at which point the current posterior distribution over velocities can be returned.”), wherein the first ratio is obtained through dividing the third preset modulus threshold by the modulus of the residual vector between the observed motion information and the motion information of the target obstacle in the last cycle (Held Para. [0104] which 
As per claim 21, Held discloses an apparatus, wherein the observed motion information as an observed amount comprises:
adjusting a filtering parameter in the preset filtering algorithm based on a similarity between the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame (Held at Para [0107] which discloses a “Kalman filter can be evaluated with a measurement model given by the centroid of the tracked points. Because of its speed and ease of implementation, this is a popular method.”); and
 generating current motion information of the target obstacle using the preset filtering algorithm with the adjusted filtering parameter with the motion information of the target obstacle as a state variable (Held Para. [0064] discloses “object tracking can estimate the motion of objects, the position state variable x.sub.t,p can measure the change in position relative to the last observation.”), and the observed motion information as an observed amount (Held at Para. [0064] which discloses “after each observation the origin of the coordinate system can be set to a location at the centroid of the previous observation. The position state variable thus measures how far this object has moved since the previous observation.”).  
As per claim 22, Held discloses an apparatus, wherein the motion information comprises at least one of:  speed information, or acceleration information (Held at Para. [0063] discloses “tracking method can then estimate the velocity of each of the 
As per claim 23, Held discloses an apparatus, wherein
 an observed center displacement amount, an observed gravity center displacement amount, an observed edge center displacement amount, or an observed corner displacement amount (Held at Para. [0050] “objects being tracked may not be uniform and can have differences such as varied shape, varied size, and/or varied distance from the camera.”).  
As per claim 24, Held discloses an apparatus, wherein the N second observed displacement amounts comprise an observed surface displacement amount (Held at Para. [0052] which discloses “3D shape information in the Dynamic Bayesian Network model can include both a calculated surface of the 3D object and sensor measurements of the object. These values can be different because of inherent noise in sensor measurements, and the use of both values can decrease some of the effects of the sensor noise on real time object tracking velocity calculations.”).  
As per claim 25, Held discloses a non-transitory computer-readable storage medium storing a computer program (Figure 2, memory 306), causes the one or more processors to perform operations (Figure 2), the operations comprising:
acquiring an obstacle point cloud in a current frame and the obstacle point cloud in a reference frame characterizing a target obstacle with to-be-generated motion information (Held at Para. [0100] which discloses a “3D point , wherein the obstacle point cloud in the current frame is obtained based on a current laser point cloud frame collected by the lidar (Held at Para. [0102] which discloses “the current frame's point cloud is downsampled to no more than 150 points”.), and the obstacle point cloud in the reference frame is obtained based on a laser point cloud characterizing the target obstacle in a preset number of laser point cloud frames prior to the current laser point cloud frame collected by the lidar (Held at Para. [0063] which discloses “a point-cloud based segmentation and data association algorithm can be used as a pre-processing step, which can segment objects from the background into clusters and associate these object clusters between successive time frames. The tracking method can then estimate the velocity of each of the pre-segmented tracked objects.”);
 calculating a first observed displacement of the target obstacle corresponding to a first observed displacement amount in each of M first observed displacement amounts based on the obstacle point cloud in the current frame and the obstacle point cloud in the reference frame (Held at Para. [0064] which discloses “position state variable thus measures how far this object has moved since the previous observation.”);
 determining motion information of the target obstacle corresponding to the first observed displacement amount in the each of the M first observed displacement amounts based on M first observed displacements obtained through calculation and a sampling period of the lidar (Held at Para. [0119] which 
 determining observed motion information of the target obstacle in accordance with a kinematic rule or a statistical rule based on the determined M types of motion information and historical motion information of the target obstacle (Held at Para. [0073] which discloses statistical rule like “Dynamic Bayesian Network described above can be used to track moving objects and estimate their velocity.” Further, Para. [0083] discloses kinematic rule in the form of “motion model can be incorporated into the tracker. In several embodiments, adding a motion model significantly improves tracking performance.”); and
 generating current motion information of the target obstacle using a preset filtering algorithm with the motion information of the target obstacle as a state variable, and the observed motion information as an observed amount (Held at Para. [0109] which discloses using an iterative closest point motion model with “a Kalman filter makes the method much more robust to failures of ICP … tracked object”.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       Zeng et al (US-20190361439-A1) discloses method and controller for autonomous vehicles incorporating an object tracking module that can be used along with the radar tracking information and the object classification data to generate 
        Richmond Hicks (US-10345447-B1) discloses a dynamic vision sensor that uses a lidar controller 112 to monitor point cloud changes over time so that a motion vector can be associated with each point in the point cloud to monitor movement of at least one object within a scene. See Abstract and Figures 1-3.
        Guillaume BOURMAUD (US- 20170262992-A1) discloses an image analyses system for the tracking of motion of a camera in a moving vehicle which suitable for the application of simultaneous localization and mapping of moving vehicles in traffic. See Figure 1A and Figure 12.
      Eggert et al (US-20110243390-A1) discloses a determining a motion of an object using optical flow and kinematics. Further, Eggert discloses the use of residual vectors to indicate object motion such like that of an autonomous vehicle. See Figure 2 and Abstract.
     Allard et al (US-20070193798-A1) discloses an obstacle avoidance system that uses a LIDAR to generate a point cloud and/or depth map to calculate an object’s movement.  See Figure 2A and Paras. [0102] – [0104].
     Gu et al (US-7088845-B2) discloses a method for region extraction from vector images using region based motion estimation between each spatially segmented region and the previous frame to compute the position of a predicted region in the previous frame. See Abstract and Figure 4.

                                                      Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661